828 So. 2d 499 (2002)
Orientus WERNER, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D02-965.
District Court of Appeal of Florida, Third District.
October 23, 2002.
Bennett H. Brummer, Public Defender, and Billie Jan Goldstein, Assistant Public Defender, for appellant.
Robert A. Butterworth, Attorney General, and Michael J. Neimand, Assistant Attorney General, for appellee.
Before SCHWARTZ, C.J., and GERSTEN, and GREEN, JJ.
PER CURIAM.
Orientus Werner ("defendant") appeals the denial of his motion to suppress statements he made to the police. The defendant attempted to preserve his right to appeal the trial court's order. However, as both sides stipulated, the defendant does not have a right to appeal because the issue is not dispositive. See Seabrook v. State, 620 So. 2d 227 (Fla. 3d DCA 1993). The appeal is dismissed without prejudice to the defendant's right to withdraw the plea and for relief under Florida Rule of Criminal Procedure 3.850. See Sharpe v. State, 589 So. 2d 964 (Fla. 3d DCA 1991); Roob v. State, 572 So. 2d 1022 (Fla. 3d DCA 1991).
Appeal dismissed.